 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDAluminum Welding&MachineWorks,Inc.andAlan James Plamowski,Case 25-CA-176249 December 1986DECISION AND ORDERBY MEMBERSJOHANSEN, DAMN, ANDSTEPHENSOn 17 June 1986 Administrative Law JudgeDavid L. Evansissuedthe attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority ' in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs, andhas decided to affirm the judge's rulings,findings, 2and conclusions and to adopt the recommendedOrder.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thismatter was tried before me on 27-28 February 1986 inPortage, Indiana.The complaint alleges that AluminumWelding & Machine Works, Inc. (Respondent) has com-mitted a violation of the National Labor Relations Act(theAct). The complaint is based on a charge filed byAlan James Plamowski, an individual, on 12 November1985.1 The complaint, which issued on 11 December' al-leges that Respondent refused to reinstate Plamowskiafter an economic strike in violation of Section 8(ax3)and (1) of the Act. Respondent filed an answer admittingjurisdiction but denying the commission of any unfairlabor practices.On the entire records and my observation of the de-meanor of the witnesses, and after careful considerationof the briefs filed by Respondent and the General Coun-sel, I make the followingFINDINGS OF FACTORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AluminumWelding & Machine Works,Inc.,BurnsHarbor,Indiana, its officers,agents, successors,and assigns,shall take the action set forth in the Order.1The Respondenthas requested oral argument.The request is deniedas the record,exceptions,and briefs adequatelypresent the issues and thepositions of the parties.2 TheRespondent has exceptedto some of the judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevantevidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We havecarefully examined the recordand find no basisfor reversingthe findings.We also find totally without merit the Respondent's allega-tionsof biasand prejudiceon the part of the judge. On ourfull consider-ation of the record and the decision, we perceiveno evidencethat thejudge prejudged the case, made prejudicial rulings, or demonstrated abias against the Respondent in his analysis or discussion of the evidence.3TheRespondent in itsbrief to theBoard argues thatthe ChargingParty was not an employee because he accepted regular and substantiallyequivalent employmentwith anotheremployer.The Respondentseeks tohave the hearing reopened and a hearingde novo to explorethis possibledefense.The requestis denied.The recordreflects that the Respondent atno timesought toascertain the intentionsof the Charging Party concern-ing recall with the Respondent.In any event,the ChargingParty's inten-tionsare objectively shown by hisunconditionaloffer to return to workand hisappearance at the Respondent's facilitywhensolicited by the Re-spondent regarding a position in theweldingdepartment.The intentionof theeconomic strikerwithregard to returning to work with an em-ployerisoneof thecriteria in establishingwhether the strikeracquiredregular and substantially equivalent employment.SeeSalinasValley FordSales,279 NLRB 679 (1986),andLittleRock Airmotive,182 NLRB 666(1970), enfd. 455 F.2d 163 (8th Cir. 1972). Accordingly,the Respondent'sargument is without meet.John N. Petrison, Esq.,for the General Counsel.J.Charles Sheerin, Esq.,of Michigan City, Indiana, forthe Respondent.I. JURISDICTIONRespondent is an Illinois corporation located at BurnsHarbor, Indiana, where it is engaged in the manufacture,sale, and service of equipment for steel mills. During the12 months preceding issuance of the complaint Respond-ent, in the course and conduct of its business operations,purchased and received at its Burns Harbor facility prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from suppliers located at points outside Indiana.Therefore,Respondent is, and has been at all times mate-rial, an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDLocal Union No. 142, General Drivers, Warehouse-men and Helpers Union, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (the Union) is a labor, organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICERespondent and the Union engaged in negotiations foran initial collective-bargaining agreement from about 1March to 15 August. On 15 July Respondent's 13 pro-duction and maintenance employees, including Pla-mowski, began an economic strike. On 15 August a laboragreementwas reached, and an unconditional offer toreturn to work was made by the Union on behalf of allthe striking employees.All datesare 1985 unless otherwise specified.$ The transcript is easily the poorestI have everseen, but most of theerrors are obvious,and neither party has filed a motion to correct therecord.Nevertheless, I am constrained to point out that atp. 153, I.L. 24and 25, I asked counsel for the General Counsel,"[W]hy inyour caseyou don't have objections."I did notask, "[W]hy inyour case you don'thave suspenders on."282 NLRB No. 62 ALUMINUMWELDING WORKSOn 17 August Respondent began reinstating striieis. Itdenied reinstatement to Plamowski,a machinist, on theground that there, was insufficient work for him at thattime, a fact that is not disputed. In September, however,when work picked up, rather than reinstate Plamowski,Respondent hired a new machinist, one Walter Doherty.Respondent's president and owner, Darrell T. Boothe,testified that he employed Doherty rather than reinstatePlamowski because Doherty was a much faster machin-ist.It is clear,even by the testimony of the General Coun-sel's own witnesses, that there exist faster machinists thanPlamowski.However, an economic striker's reinstate-ment rights are not dependent on an employer's ability tofind a faster, or otherwise "better;" worker after an un-conditional offer to return work is made. As stated bythe Supreme Court inNLRB v. Fleetwood Trailer Co.,389 U.S. 375 at 381 (1967):If and when a job for which the striker is qualifiedbecomes available, he is entitled to an offer of rein-statement. The right can be defeated only if the em-ployer can show"legitimate and substantial businessjustifications."[NLRB v. Great Dane Trailers,388U.S. 26 (1967).]That is, when work for which Plamowski was qualifiedbecame available, his right to reinstatement matured, andthat right could be defeated only by Respondent's show-ing a legitimate and substantial business justification fornot reinstating him.No such consideration has been shown here. The onlybusiness consideration held by Respondent when workbecame available was Boothe'shope of employing afastermachinist than Plamowski. However, such hopehas never been held to be a "]legitimate and substantial"businessconsiderationas envisioned by the Court. Norcould it be. It is not "substantial" because all employers,at all times, hope to ford faster or otherwise "better"workers.It is not "legitimate"'because it would allowemployers to pick and choose among returning strikerson the basis its evaluation of its prospects of fulfillingthis universal hope of fording "better" employees. There-fore,Respondent's refusal to reinstate Plamowski whenwork for which he was qualified became available, evenifDoherty was better qualified, was a violation of Pla-mowski's right to reinstate, as was made clear in 1967 bythe Supreme Court's decision inNLRB v. FleetwoodTrailer Co.,supra.3Accordingly, I find and conclude that, by its refusal toreinstate Plamowski immediately after work for whichhe was qualified became available, Respondent violatedSection 8(a)(3) and (1) of the Act.8 SeealsoSalinas Valley Ford Sales,279 NLRB 679 (1986), andLehighMetal Fabricators,267 NLRB 568,575 (1983),enfd.mem. 735 F.2d 1350(3d Cir. ,1984).At the hearing,I specifically invited Respondent to citeany case in which reinstatement rights were defeated solely because anemployer was able to find a "better"worker than a striker who had un-conditionally offered to return to work. Of course,no such citation iscontained in Respondent's brief.397CONCLUSIONS OF LAW1.Aluminum Welding & Machine Works, Inc. is anemployer within the meaning of Section 2(2) of the Actand is engaged in commerce or in an industry affectingcommerce within themeaningof Section 2(6) and (7) ofthe Act.2.Local Union No. 142, General Drivers, Warehouse-men and Helpers Union,affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.3.By failing and refusing to reinstate Charging PartyAlanJames Plamowskion availability of work for whichhe was qualified,4Respondent has discriminated againstan employee in violation of Section 8(a)(3) and (1) of theAct.IV. THE REMEDYHaving found that Respondent has engaged in anunfair labor practice,within the meaning of Section8(a)(3) and (1) of the Act, I will recommend that' it beordered to cease and desist from engaging in such con-duct, and I will further recommend that Respondent beordered to offer reinstatement to Plamowski and Pay tohim backpay, with interest.5 Backpay is to be computedon a quarterly basis in the manner prescribed by theBoard in F.W. Woolworth Co.,90 NLRB 289 (1950);with interest as established by the Board inFlorida SteelCorp.,231 NLRB 651 (1977); see generallyIsis PlumbingCo., 138 NLRB 716 (1962).Pursuant to Section 10(c) of the Act, I issue the fol-lowing recommended6 'ORDERThe Respondent, Aluminum Welding & MachineWorks,Inc.,BurnsHarbor,Indiana, itsofficers, agents,successors,and assigns, shall(1) Cease and desist from(a)Discouraging membership in or activities on behalfof Local Union No. 142, General Drivers, Warehouse-men and Helpers Union, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen4 The exactdate when Respondentviolated the Act byrefusing to re-instate Plamowski is a matterthat may properly be left forcompliance. Itwould not necessarilybe thedate when Doherty began working; if workfor whichPlamowski was qualified became availablebefore then, the vio.lation beganat that point, and the remedy should run from that date.At thecompliance stage, the Board should reject any contention thatPlamowski's rate of pay would be at a "C"machinist grade.Although atthe hearingRespondent contended that Plamowskiwas really a "C,"rather than"B," machinist,thatcategoryincludes "trainees and machinisthelpers" according to Respondents own job descriptions.Although Pla-mowski wasslower than othermachinists,he couldoperate all machin-ery in Respondent's machineshop by himself,and Boothe acknowledgedthat Plamowski was "very accurate."Moreover,Boothe acknowledgedthat he nevertold Plamowski that he was a "traineeor machinist helper."Finally,UnionRepresentativesVonAsch andSawochkacrediblytestifiedthat duringcontractnegotiations Respondent classified Plamowski as aclass "B"machinist.6 If noexceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommend Ordershall,as providedin Sec.102.48 of the Rules, be adopted by the Boardand all objections to them shall be deemedwaived forall purposes. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Helpers of America,or any other labor organization,by refusing to reinstate economic strikers who havemade an unconditional offer to return to work immedi-ately on availability of work for which they are quali-fied.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Alan James Plamowski immediate rein-statement to his former job or, if such job no longerexists, to a substantially equivalent job without prejudiceto his seniority or other rights and priviledges,dismiss-ing, if necessary any person hired as a replacement after15 August 1985, and make Plamowski whole,with inter-est, for any loss of earnings and other benefits sufferedby reasons of Respondent's unlawful refusal to reinstate-ment him.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Burns Harbor, Indiana place of businesscopies of the attached notice marked"Appendix."7Copies of the notice, on forms provided by the RegionalDirector for Region 25, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order,of the NationalLabor Relations Board."ent to ensure that the notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage activities on behalf of LocalUnion No. 142, General Drivers, Warehousemen andHelpers Union, affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica or any other labor organization by refusing toreinstate employees who have unconditionally offered toreturn to work from an economic strike.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the excerciseof rights guaranteed by the National,LaborRelationsAct.WE WILL offer Adam James Plamowski immediate re-instatement to the job he held before our unlawful refus-al to reinstate him or,if that job no longer exists, to asubstantially equivalent position of employment withoutprejudice to his seniority or other rights and privileges,dismissing,if necessary, any person hired as a replace-ment after 15 August 1985.WE WILL make Adam James Plamowski whole, withinterest,for any loss of pay he may have suffered as aresult of our discrimination against him.ALUMINUMWELDING&MACHINEWORKS, INC.